537 U.S. 1185
UNITED STATESv.JIMENEZ RECIO ET AL., ante, p. 270.
No. 01-1184.
Supreme Court of United States.
February 24, 2003.

1
Motion of respondent Francisco Jimenez Recio for appointment of counsel nunc pro tunc granted, and it is ordered that M. Karl Shurtliff, Esq., of Boise, Idaho, be appointed to serve as counsel for respondent Francisco Jimenez Recio in this case. Motion of respondent Adrian Lopez-Meza for appointment of counsel nunc pro tunc granted, and it is ordered that Thomas A. Sullivan, Esq., of Caldwell, Idaho, be appointed to serve as counsel for respondent Adrian Lopez-Meza in this case.